Citation Nr: 1705128	
Decision Date: 02/21/17    Archive Date: 02/28/17

DOCKET NO.  12-15 137	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUE

Entitlement to a disability rating higher than 10 percent for right trochanteric bursitis.


REPRESENTATION

Appellant represented by:	AMVETS


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

M. Sopko, Counsel


INTRODUCTION

The Veteran served on active duty from July 2003 to November 2004. 

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a January 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).


FINDINGS OF FACT

1. The Veteran has experienced instability, subluxation, popping in his right hip.  These symptoms have caused recurring falls.  

2. The Veteran does not have ankylosis in his right hip.


CONCLUSION OF LAW

The criteria for a rating in excess of 10 percent for right trochanteric bursitis are met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.71a, Diagnostic Codes 5250-5255 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist 

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  In this case, required notice was provided and neither the Veteran, nor his representative, has either alleged, or demonstrated, any prejudice with regard to the content or timing of VA's notices or other development.  See Shinseki v. Sanders, 129 U.S. 1696 (2009).  Thus, adjudication of his claim at this time is warranted. 

The duty to assist provisions of the VCAA have been met.  The claims file contains service treatment records (STRs), reports of post-service medical treatment, and reports of VA compensation examinations in November 2010, February 2013, and November 2015.  The examinations were adequate because they were based on a thorough examination, a description of the Veteran's pertinent medical history, a complete review of the claims file, and appropriate diagnostic tests.  Moreover, neither the Veteran nor his representative has objected to the adequacy of any of the examinations conducted during this appeal.  See Sickels v. Shinseki, 643 F.3d, 1362, 1365-66 (Fed. Cir. 2011) (holding that although the Board is required to consider issues independently raised by the evidence of record, the Board is still "entitled to assume" the competency of a VA examiner and the adequacy of a VA opinion without "demonstrating why the medical examiners' reports were competent and sufficiently informed").  

The Board remanded this case most recently in August 2015 so VA could examine the Veteran.  VA examined him in November 2015, so VA complied with the Board's remand directives.  See Stegall v. West, 11 Vet. App. 268 (1998); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).

The Veteran testified in June 2015 before the undersigned Veterans Law Judge (VLJ).  During the hearing, the VLJ engaged in an appropriate discussion with the Veteran on the issue presently decided.  The Veteran did not raise any new issues pertaining to this claim during the course of the hearing.  See Bryant v. Shinseki, 23 Vet. App. 488 (2010).  Thus, the Board finds that the hearing officer's two-fold duty to inform the Veteran of the outstanding issues relevant and material to the claim and to suggest the submission of evidence when such evidence is missing or has been overlooked has been satisfied.  See id at 496-97.  The Veteran has not alleged that there were any deficiencies in the conducting of that hearing related to the hearing officer's duties under section 3.103(c)(2).  See Bryant, 23 Vet. App. at 497-98.  

The Veteran has not made the RO or the Board aware of any additional evidence that must be obtained in order to fairly decide the appeal.  He has been given ample opportunity to present evidence and argument in support of his claim.  General due process considerations have been complied with by VA.  See 38 C.F.R. § 3.103 (2016). 

II.  Increased Rating

Disability ratings are determined by applying a schedule of ratings that is based on average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  Each disability must be viewed in relation to its history and the limitation of activity imposed by the disabling condition should be emphasized.  38 C.F.R. § 4.1.  Examination reports are to be interpreted in light of the whole recorded history, and each disability must be considered from the point of view of the appellant working or seeking work.  38 C.F.R. § 4.2.  Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.  38 C.F.R. § 4.7. 

Where entitlement to compensation has already been established and an increase in the disability is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55 (1994).  However, where the question for consideration is the propriety of the initial disability rating assigned, evaluation of the medical evidence since the grant of service connection and consideration of the appropriateness of a "staged rating" is required.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999).

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.


Right Hip

VA has rated the Veteran's right hip bursitis as 10 percent disabling under 38 C.F.R. § 4.71a, Diagnostic Code (DC) 5010.  The DC requires rating the disability based on limitation of motion of the affected part. 

This appeal turns on whether the Veteran's hip has a "flail joint", as envisioned in DC 5254.  DC 5254 provides a single rating - 80 percent - for flail joint of the hip.  
The Code of Federal Regulations (C.F.R.) does not define "flail joint."  Indeed, 14 years ago, VA proposed to "modernize" DC 5254, noting " 'flail joint' is an obsolete term."  68 Fed. Reg. 6998, 7015 (February 11, 2003). However, VA ultimately did not amend DC 5254, and "flail joint" remains in effect.

At best, 38 C.F.R. § 4.45 instructs:

As regards the joints the factors of disability reside in reductions of their normal excursion of movements in different planes.  Inquiry will be directed to these considerations:  

(b) More movement than normal (from flail joint, resections, nonunion of fracture, relaxation of ligaments, etc.) (emphasis added).

To further clarify the term, the Board takes judicial notice that Dorland's Illustrated Medical Dictionary (Dorland's) defines "flail," in the context of a joint, as one which is "exhibiting abnormal or paradoxical mobility." (31st ed. 2007).  Moreover, Dorland's defines "subluxation" as "an incomplete or partial dislocation."  Id.

Applying this framework to the Veteran's case, the evidence regarding whether he has a "flail joint" is in equipoise.  VA examined the Veteran three times for compensation purposes, and no examiner found the Veteran had a "flail joint."  However, VA treatment records suggest he displays the symptomatology envisioned by Dorland's.

First, the April 2005 rating decision, in which VA granted service connection for the right hip, noted the Veteran injured his "right hip in August 2003, and [he] experienced resulting popping and subluxation."  Second, an April 2012 VA Orthopedic Surgery Consult noted that "for the past few years [the Veteran has] been aware of increased pain of the hip with instability and subluxation," a clear continuation of the initial symptomatology.  Third, a magnetic resonance imaging conducted during a February 2014 VA Orthopedic Surgery Consult showed "findings present consistent with an anterior labral tear."  Fourth, an October 2015 VA Orthopedic Surgery Consult showed the Veteran was not recommended for "hip arthroscopy" but "hip resurfacing or hip replacement" were discussed as treatment options.  Fifth, the Veteran - a medical doctor who is uniquely qualified to diagnose himself and who the undersigned finds credible - testified that his hip is "constantly popping out of joint," particularly "when there's pivoting with the right hip."  (p. 3 of hearing transcript).  He and his wife further testified these symptoms, in turn, have caused him to repeatedly fall.  (p. 7-8 of hearing transcript).  

For the foregoing reasons, the Board finds that it is more appropriate to rate the disorder under DC 5254, as this DC relates most directly to the symptomatology the Veteran demonstrates.  It is permissible for the Board to apply any diagnostic codes deemed most appropriate.  See Butts v. Brown, 5 Vet. App. 532, 538 (1993) (choice of diagnostic code should be upheld if it is supported by explanation and evidence).  The Veteran is not disadvantaged by this change.

Additionally, the Board finds no DC would result in a higher rating.  DC 5250 requires ankylosis of the hip.  Ankylosis is immobility and consolidation of a joint due to disease, injury or surgical procedure.  Shipwash v. Brown, 8 Vet. App. 218, 221 (1995).  No medical evidence shows the Veteran has ankylosis of the right hip.  Indeed, the evidence is completely contrary.  

Finally, an evaluation in excess of 80 percent is also not warranted under DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  An 80 percent evaluation is the highest schedular evaluation for limitation of motion under Diagnostic Codes 5250-5255, in the absence of ankylosis.  See Johnston v. Brown, 10 Vet. App. 80, 84-85 (1997) (if a claimant is already receiving the maximum disability rating available based on symptomatology that includes limitation of motion and a higher rating requires ankylosis, it is not necessary to consider whether 38 C.F.R. § 4.40 and 4.45 are applicable).

Extraschedular

The Veteran has not sought consideration of 38 C.F.R. § 3.321(b)(1).  Moreover, the record has not reasonably raised it.  Therefore, extraschedular discussion is not warranted.   See Yancy v. McDonald, 27 Vet. App. 484, 494 (2016).


ORDER

An 80 percent disability rating is granted for right trochanteric bursitis.


____________________________________________
KELLI A. KORDICH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


